DETAILED ACTION

In view of the Appeal Brief filed on August 5, 2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejections is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791                             
                                                                                                                                                            
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10, 12-17 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “product base individual pieces” and “product base” (e.g., see line 9 of claim 1) interchangeably throughout the claims. The use of two different terms is confusing.    Appropriate correction is required. 
Claims 2-10, 12-17 and 31-36 are rejected for depending on or relying on claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 4-9, 12-17 and 31-36 is rejected under 35 U.S.C. 103 (a) as being unpatentable over United States Patent No. 2005/0255218 (GREEN) in view of Anon, Chocolate Wheat Cereal, Taste of Home, accessed at www.tasteofhome.com/recipes/chocolate-wheat-cereal-snacks/, November 2008 (ANON), as evidenced by 
Aqua Calc, Shredded Wheat accessed at https://www.aqua-calc.com/calculate/food-volume-to-weight/substance/frosted-blank-shredded-blank-wheat-coma-and-blank-frosted-coma-and-blank-upc-column--blank-098487952356 (Shredded Wheat Pieces)
Peanut Butter accessed at https://www.aqua-calc.com/calculate/food-volume-to-weight/substance/creamy-blank-peanut-blank-butter-coma-and-blank-upc-column--blank-837991611188 (Peanut Butter)
Chocolate chips cookitsimply.com/measurements/cups/chocolate-chips-0070-85q.html  (CHOCOLATE CHIPS), and 
How Much Does A Cup Of Powdered Sugar Weigh? accessed at https://whatthingsweigh.com/how-much-does-a-cup-of-powdered-sugar- weigh/ (Confectioner’s Sugar). 
Shredded wheat pieces teaches that one cup of shredded wheat pieces weights 60 grams. 6 cups weighing 360g. 
Peanut Butter teaches that one cup of peanut butter weights 258 grams per cup (i.e., 64 g at ¼ cup). 
Chocolate chips teaches that one cup of chocolate chips weigh 240 grams per cup.
Confectioner’s sugar teaches that one cup of unsifted  confectioner’s sugar weighs 120 grams per cup (see pg. 2). 
Claim 1 recites a recipe for preparing a coated food product comprising the steps of providing a product base; applying a slurry coating to an exterior surface of the product base; and applying dry set coating to the product base thereby providing a substantially coated food product, wherein the dry set coating comprises both a dry set material having a particle size of 500 micrometers or less and particulates having a particle size of greater than 500 micrometers to about 5000 micrometers, and wherein a ratio of the product base to slurry is between 1:1 and 1.25:1 and a ratio of the product base to the dry set coating is at least 2:1. 
The rejection is as follows:


Claim 1 
GREEN
Anon
Examiner Remarks
A method of preparing a coated food product including individual coated snack pieces comprising the steps of
GREEN teaches a recipe for preparing a coated food product [0017] in the form of coated RTE cereals.  
Taste of home teaches individual snack pieces (see image below).

    PNG
    media_image1.png
    302
    426
    media_image1.png
    Greyscale


Thus, both Green and ANON teach individual pieces. 
A. providing  individual product base pieces;
These RTE cereal pieces are individual pieces [0017] [0017]. 



B.  applying a slurry coating to an exterior surface of the product base pieces

Green teaches applying a sugar slurry coating [0021]-[0022].


applying a dry set coating to said product base pieces thereby providing a substantially coated food product including individual coated snack pieces,
GREEN teaches applying dry sugar topcoat in the form of a powder [0023]




 wherein said dry set coating comprises both a dry set material having a particle size of 500 micrometers or less and particulates having a particle size of greater than 500 micrometers to about 5000 micrometers,
The average particle size of the powder coating portion ranges from about 50-600 microns [0018].   GREEN also teaches the addition of particulates at [0067]. The size ranges from 0.5 to 2mm (i.e., 500 mm to 2000um). This falls within the claimed amount of particulates having a particle size of greater than 500 micrometers to about 5000 micrometers. 





























__________________

wherein a ratio of the product base to slurry is between 1:1 and 1.25:1
In [0027], an adhesive or tacky primer or first portion or faction and a dry powder low sugar portion or fraction or topcoat. The adhesive based portion or fraction provides a means for adhering the dry powder faction to the base pieces. 

In [0029], sufficient amounts of binder are applied to cause the dry low sugar or non sugar coating to adhere to the base piece surfaces to which the binder is applied. Good results are obtained when the weight ratio of base pieces to binder liquid ranges from about 100:5 to about 100:40 (dry weight basis). Thus, this is a ratio of product base to binder liquid of 4:1 to 2.5:1. 
__________________


























_____________
ANON teaches that 6 cups of shredded wheat can be used as base pieces at 360g.  1 cup of melted chocolate (240g) and ¼ peanut butter (64g) are slurried together to form 360g of base product and a slurry of 304g.  This is a ratio of 1.18:1.  Moreover, it must be noted that that the claimed invention is a food product. 
GREEN does teach applying a base to a cereal product that is tacky so that additional ingredients can be applied to the cereal piece [0021]-[0023].  The coating compositions comprises an adhesive or tacky primer or first portion or faction and a dry powder low sugar portion or fraction or topcoat [0027].  In this regard, it would have been obvious to vary the amount of coating based on amount adhesive needed. 


___________
GREEN does not teach the same ratio of product base to slurry as claimed.  

ANON is cited to show that providing a slurry coating   comprising 1 cup of melted chocolate (240g) and ¼ peanut butter (64g) to provide a ratio of 1.18:1.  A powdered sugar can then be added.  It is the Examiner’s position that the chocolate and 


It must also be noted that the claimed invention is directed to a food product and that the claimed ingredients all affect the taste and texture of the food product. In this regard, it would also be obvious to vary the amount of base product and coatings based on the desired taste and texture. 


The ratio of base can range from about 100:5 base to coating (including both the binder and the cry coating portion) wherein the base is predominant to about 100:150 with more coating than base [0050]. Thus, the coating varies from 4:1 to 1:1.5.  This overlaps the claimed range of at least 2:1. 



In [0052], it is noted that the coating compositions are nonsticky. 




The claimed invention is directed to a food product. The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).



Claim 2 recites further comprising   removing the substantially coated food product from an enrobing/tumbling device when the substantially coated food product has a temperature of at most about 5oF below a melting point of the slurry coating.   
GREEN does teach that fat can be partially hydrogenated fat or normally solid at room temperature that is heated to above its melting point. Once the coating is applied, the product is cooled to solid temperatures [0040].  It would have been obvious to cool the substantially coated food product oF below a melting point of the slurry coating to obtain a solid temperature.  By providing a temperature of at most about 5oF below a melting point, the coating solidifies.  This allows for the product to be handled more readily as the fat containing products are not melted and messy.  Thus, it would have been obvious to handle the product a temperature where the product can be handled in an efficient manner (i.e.,  at a temperature of at most about 5oF below a melting point of the slurry coating
  Moreover, it would have been obvious to remove the product from the device so that could actually package and use the product.  Any conventional enrobing apparatus and technique can be used. Generally, a useful technique involves tumbling. The comestible piece(s) ingredients are charged in any order to a rotating drum and tumbled for a sufficient time to achieve an even distribution of the suspension on the comestible [0054] and [[0066]. AT [0067], GREEN does teach any conventional enrobing apparatus and technique can be used to practice the present enrobing. 
Generally, a useful technique involves tumbling (i.e. a tumbling device). In [0073], GREEN teaches that after finish drying, the low sugar coated pieces; optionally vitamin fortified, are allowed to cool to ambient temperature and then subsequently packaged and distributed in conventional manner.  The Green reference teaches that the coated product reaches a temperature that the coating is solid. Which would be just below the melting point. It would have been obvious to remove the tumbled pieces from the tumbling device as soon as they are solid (i.e. just below the melting point) so as to allow for quick packaging and distribution which will enhance the freshness of the product. 
  No further drying is required since the amount of added moisture from topical vitamin application is small. In preferred variations, due to the hygroscopicity of the coating, the dried finished coated pieces are maintained in low relative humidity conditions (relative humidity of less than 40%) prior to packaging in moisture barrier packaging.

Claim 4 recites that the slurry coating comprises consists of ingredients selected from a group consisting of sugar, fractionated palm kernel oil, nonfat dry milk, soy lecithin, natural flavors and artificial flavors. 
GREEN teaches the coating can be with sugar in the form of a low sugar adhesive binder that contains low sugar still indicates that sugar is present (i.e., sucrose) [0028]. 

Claims 5 recites that the dry set coating comprises between about 10% to about 25% by weight of the substantially coated food product.
GREEN is silent as to overall amount of base coat. 
However, ANON teaches teaches that 6 cups of shredded wheat can be used as base pieces at 360g.  1 cup of melted chocolate (240g) and ¼ peanut butter (64g) are slurried together to form 360g of base product and a slurry of 304g.  The dry coat is cup of powdered sugar (120g).  This equals 18% (i.e., 360g + 304 g/ 120g).   


Claim 6 recites that the product base is between about 60 to about 80 oF.  
In [0062] of GREEN, the slurry is applied to a product at room temperature [0062]. 

Claim 7 recites that the product base comprises at least 30% to about 55% by weight of the substantially coated food product.  
The product base can comprise 40-95% of the product (see claim 11 of GREEN). Thus, this overlaps the claimed amount of claim 7. In addition, GREEN teaches that the ratio of base can range from about 100:5 base to coating (including both the binder and the cry coating portion) wherein the base is predominant to about 100:150 with more coating than base.  This provide a food product where prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 8 recites slurry coating covers at least 50% of the product base exterior surface providing a substantially homogenous appearance. 
GREEN teaches that the step of coating to at least a portion of one major surface of the base (i.e, at least half of the product) or enrobing base pieces such as the dried cereal pieces with the present low sugar coating compositions pre-sweetener coating [0060]. Thus, it would have been obvious that the coating covers at least 50% of the product base exterior surface providing a substantially homogenous appearance

Claim 9 recites that the slurry coating is applied at least about 5oC above the melting point of the slurry.  
GREEN teaches that fat can be partially hydrogenated fat or normally solid at room temperature that is heated to above its melting point. Once the coating is applied, the product is cooled to solid temperatures [0040].  It would have been obvious to cool the substantially coated food product so that it has a temperature of at most about 5oF below a melting point of the slurry coating to obtain a solid temperature.   
Additionally, at [0062], the binder liquid portion of the coating is in the form of a hot aqueous syrup or slurry, the slurry being at a temperature of 212 to 300.degree0F. It would have been obvious to use a temperature above the melting point so that the slurry can be applied.  

Claim 12 recites that dry set material is selected from a group consisting of confectioner's sugar, fructose, sucrose, glucose, Shugarwhite, dextrose, Baker's Special Sugar and seasoning blends. 
As to claim 12, [0032]-[0035] of GREEN  teaches that the dry coating can be a blend of sugars (including maltodextrin and some listed sugars) including other flavors which would be a seasoning blend.  

Claim 13 recites that 90% of the dry set material is less than 100 micrometers. 
At [0033] of GREEN, the powder has a particles size ranging from about 50-600 microns. This overlaps the claimed range of less than 100 micrometers. Thus, this overlaps the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 14 recites that the dry set coating comprises between 10% to about 25% dry set material.
This claim is interpreted as meaning the dry set coating comprises dry set material and dry particulates. 
[0041] of GREEN teaches that the sugar material can be 10% or less (see table).  This touches on the claimed amount of between 10 to about 25%.  This provides a lower sweetness profile [0039]. Thus, it would have been obvious to use an amount of 10% for a lower sweetness profile and to increase this amount to obtain a sweeter product.  

Claim 15 recites that the dry set coating comprises between 1% to about 25% particulates. Particulate matter can be 0.5-4 mm and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof. 
GREEN teaches that the particulate material upon finish drying of the R-T-E cereal adheres to the external surface due to the coating action of the sugar slurry. Particulate matter can be added to the cereal base [0025], [0043], [0044]. It would have been obvious to vary the amount of particulates based on the desired taste and texture of the product. 

Claim 16 recites that the dry set coating particulates are selected from a group consisting of cookies, wafers, biscuits, candies, seasoning, sprinkles, nut, toffee, color seasonnettes and crackers. Particulate matter can be added such as fruit pieces, granola, seed bits, candy bits, and mixtures thereof. [0067].

Claim 17 recites that the particulates are greater than 500 micrometers and less than 4000 micrometers. 
As to claims 16-17, GREEN teaches that the particulate matter can be 0.5-4 mm (i.e., 500 micrometers and less than 4000 micrometers) and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof [0067].

Claim 31 recites that the dry set coating is applied with the dry set material comprising at least 35% by weight of the dry set coating and the particulates comprising less than 35% by weight of the dry set coating. 
As to claim 31, GREEN teaches a recipe for preparing a coated food product [0017] in the form of coated RTE cereals. The recipe comprises the steps of providing a product base [0017]; applying a slurry coating to an exterior surface of the product base in the form of a low sugar liquid binder portion such as an oil based primer layer or portion to facilitate adherence of the dry powdered ingredients to the base pieces [0017]; and applying dry set coating to the product base in the form of a dried powdered.   It would have been obvious to use powder with particulates in view of GREEN teaching they both can be used [0040].  GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050].  This allows for 

Claim 32 recites that the weight ratio of product base to slurry to dry set coating is between 2:2:1 and 2.5:2:1. 
As to claim 32, GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050].  This allows for a free flowing or aggregated mixture of individually coated pieces [0051]. GREEN does not teach the same ratios.
ANON teaches that 6 cups of shredded wheat can be used as base pieces at 360g.  1 cup of melted chocolate (240g) and ¼ peanut butter (64g) are slurried together to form 360g of base product and a slurry of 304g.  Additionally, on cup of powder sugar is added (120g).  This a ratio of 360:304:120 (i.e., 3:2.5.:1).  This is greater that that claimed.  
However, Both GREEN and ANON teach the amount of ingredients matter. In this regard, both application teach the amount of product based and coating are result effective variables.  
GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050].  This allows for a free flowing or aggregated mixture of individually coated pieces [0051]. It would have been obvious to one skilled in the 
ANON teaches a recipe for a food product. It would have been obvious to vary the amounts based on taste. 

Claim 33 recites that the dry set material consists of fructose, sucrose, glucose, dextrose or combinations thereof.  Claims 33 does not recite an amount of sugar that must be present. 
GREEN teaches in the present invention resides in low sugar presweetened dry coated comestibles, especially RTE cereals, that include a low sugar (i.e., low amounts of sugar not none) coating composition(s) as a dry powdered topical pre-sweetener coating to at least a portion of at least one major surface. By "low sugar" dry coating, GREEN indicates that the entire coating has a total sugars content including provided with the present low sugar syrup solids, together with any added supplemental pure sugars such as sucrose, or provided by including any from higher D.E corn syrups, are added in amounts below the desired thresholds described herein, i.e., below 10% by weight of the total coating (dry low sugar solids plus dry weight of binder liquid), and in more preferred form less than 10% of the coated comestible.  Thus, it would have been obvious to add small amounts of sugar to the dry set coating, as GREEN teaches that sucrose may added to the dry set coating or be added as part of a syrup. 

Claim 34 recites that the dry set material comprises between 10 to 25% by weight of the substantially coated food product. 
GREEN does not teach the same claimed ratio.
However, ANON teaches teaches that 6 cups of shredded wheat can be used as base pieces at 360g.  1 cup of melted chocolate (240g) and ¼ peanut butter (64g) are slurried together to form 360g of base product and a slurry of 304g.  The dry coat is cup of powdered sugar (120g).  This equals 18% (i.e., 360g + 304 g/ 120g).   

Claim 35 recites that the particulates comprise between 1 to 25% by weight of the substantially coated food product.
GREEN does not teach the same claimed ratio.
However, ANON teaches teaches that 6 cups of shredded wheat can be used as base pieces at 360g.  1 cup of melted chocolate (240g) and ¼ peanut butter (64g) are slurried together to form 360g of base product and a slurry of 304g.  The dry coat is cup of powdered sugar (120g).  This equals 18% (i.e., 360g + 304 g/ 120g).   

Claim 36 recites that 50% of the particulates are between 1000 and 2000 micrometers.
Particulate matter can preferably be 0.5-2 mm (i.e., 500 micrometer to 2000 micrometers) and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof. The particulate material upon finish drying of the R-T-E cereal adheres to the external surface due to the coating action of the sugar slurry. Particulate matter can be added in a weight ratio of particulate matter to cereal base ranging from about 1:100 to about 25:100 [0067].


Claim 3   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GREEN and ANON along with the evidentiary references as applied to claims 1-2, 4-9, 12-17 and 33-36 above, and further in view of United States Patent No. 6,500,474 (CROSS).
Claim 3 recites that the slurry coating is applied in a rotating drum assembly with a coating mechanism, the product base being tumbled in the drum assembly with the coating mechanism, and the slurry coating being sprayed from at least one nozzle.
As to claim 3, GREEEN teaches that any conventional enrobing apparatus and technique can be used [0066].  GREEN is silent as to the coating mechanism with nozzles. 
However, CROSS teaches coating food products with a rotating pan or drum (col. 3, lines 55-65).  In the first step, the centers are loaded into a revolving pan or drum which is continuously blasted with cool air, and the refined chocolate-like fat based coating is sprayed with a nozzle into the revolving pan or drum. At this stage, vitamins and/or minerals may optionally be added as a fine powder.  Thus, this allows additional ingredients such as vitamins to be added. 
It would have been obvious to enrobe the snack of GREEN with revolving/rotating drum as this allows a food product to be coated and coated with additional ingredients. 

Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GREEN and ANON and the evidentiary references as applied to claims 1-2, 4-9,12-17 and 32-36 above, and further in view of United States Patent No. 6,592,920 (CHARLES).
Claim 10 recites that the preservative is selected from a group consisting of tert-Butylhydroquinone (TBHQ), butylated hydroxytoluene (BHT), Butylated hydroxyanisole (BFIA), calcium propionate, sodium nitrate, sodium nitrite, sulfur dioxide, sodium bisulfite, potassium hydrogen sulfite and disodium EDTA.
The above-identified references are silent as to adding the compounds recited in claim 10. However, CHARLES teaches that minor ingredients can be added to coated cereal such as antioxidants, colors, Vitamin and/or mineral mixes, or the like. Among the Suitable antioxidants are BHA 
Thus, it would have been obvious to one skilled in the art to modify GREEN to add TBHQ or BHT as an antioxidant.

Relevant References Relied Upon Not Cited
US3671267
US20080248183  
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current rejection recites the following new references that must now be considered: 
Anon, Chocolate Wheat Cereal, Taste of Home, accessed at www.tasteofhome.com/recipes/chocolate-wheat-cereal-snacks/, November 2008 (ANON),
Aqua Calc, Shredded Wheat accessed at https://www.aqua-calc.com/calculate/food-volume-to-weight/substance/frosted-blank-shredded-blank-wheat-coma-and-blank-frosted-coma-and-blank-upc-column--blank-098487952356 (Shredded Wheat Pieces);
Peanut Butter accessed at https://www.aqua-calc.com/calculate/food-volume-to-weight/substance/creamy-blank-peanut-blank-butter-coma-and-blank-upc-column--blank-837991611188 (Peanut Butter);

How Much Does A Cup Of Powdered Sugar Weigh? accessed at https://whatthingsweigh.com/how-much-does-a-cup-of-powdered-sugar- weigh/ (Confectioner’s Sugar). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791